DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/20 has been entered.
 Claims 1, 5 and 7 have been amended. Claims 3-4, 9, 14-24, 30-33, 36-42 have been canceled. Claims 1-2, 5, 6-8, 10, 11-13, 25-29, 34-35 and 43-52 are pending and under examination.
Withdrawn Rejections
The rejection of claims 1-2, 5-8, 10-13, 25-27, 29, 34-35, 43-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 3 of the previous Office action.
The rejection of claims 5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 12, page 12 of the previous Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Jonathan Aumais on January 22, 2021.
The application has been amended as follows: 
In the claims:
1.         (Previously presented):  A fusion protein comprising: 
(i) an immunoglobulin molecule comprising human immunoglobulin constant domains and the amino acid substitutions L234A, L235A, and P329G (EU numbering) in the immunoglobulin heavy chains, wherein said immunoglobulin molecule is not capable of specific binding to an antigen; and 
(ii) two mutant interleukin-2 (IL-2) molecules comprising an amino acid mutation that reduces affinity of the mutant IL-2 molecule to the intermediate affinity IL-2 receptor, as compared to a wild-type IL-2 molecule, wherein the two mutant IL-2 molecules are the same and comprise the amino acid sequence selected from the group consisting of SEQ ID NO:58, SEQ ID NO:60, SEQ ID NO:62 and SEQ ID NO:64, and wherein the two mutant IL-2 molecules is each fused at the N-terminus to the C-terminus of an immunoglobulin heavy chain of said immunoglobulin molecule, optionally through a peptide linker.
2.         (Previously presented): The fusion protein of claim 1, wherein said immunoglobulin molecule is an IgG-class immunoglobulin molecule or an IgG1-subclass immunoglobulin molecule.
3.         (Canceled). 
4.         (Canceled). 
5.         (Currently amended): The fusion protein of claim 1, wherein said immunoglobulin molecule comprises a heavy chain variable region sequence that is at least [[about]] 95% identical to SEQ ID NO: 9.

7.         (Currently amended): The fusion protein of claim 1, wherein said immunoglobulin molecule comprises a light chain variable region sequence that is at least [[about]] 95% identical to SEQ ID NO: 11.
8.         (Original): The fusion protein of claim 1, wherein said immunoglobulin molecule comprises the light chain variable region sequence of SEQ ID NO: 11.
9.         (Canceled).
10.       (Currently amended): The fusion protein of claim [[9]]53, wherein said Fc receptor is a human Fcγ receptor.
11.       (Currently amended): The fusion protein of claim [[9]]53, wherein said Fc receptor is an activating Fc receptor.
12.       (Currently amended): The fusion protein of claim [[9]]53, wherein said Fc receptor is selected from the group of FcγRIIIa (CD16a), FcγRI (CD64), FcγRIIa (CD32) and FcαRI (CD89).
13.       (Currently amended): The fusion protein of claim [[9]]53, wherein said Fc receptor is human FcγRIIIa.
14.-24.  (Cancelled).     
25.       (Previously presented): The fusion protein of claim 1, wherein said mutant IL-2 molecules are each fused to said immunoglobulin molecule heavy chain through a peptide linker.
26.       (Previously presented): The fusion protein of claim 25, wherein said peptide linker comprises at least 10 or at least 15, amino acids.
27.       (Original): The fusion protein of claim 25, wherein said peptide linker comprises the amino acid sequence (G4S)3 (SEQ ID NO: 66).
28.       (Original): The fusion protein of claim 1, wherein the fusion protein comprises the polypeptide sequences of SEQ ID NO: 19 and SEQ ID NO: 50.

30-33.  (Canceled). 
34.       (Previously presented): A fusion protein produced by the method comprising the steps of (i) culturing the host cell that comprises a polynucleotide encoding the fusion protein of claim 1, or a vector comprising a polynucleotide encoding the fusion protein of claim 1, under conditions suitable for expression of the fusion protein, and (ii) recovering the fusion protein.
35.       (Original): A pharmaceutical composition comprising the fusion protein of claim 1 or 34 and a pharmaceutically acceptable carrier.
36-42.  (Canceled).  
43.       (Previously presented): The fusion protein of claim 1, wherein the two mutant IL-2 molecules each comprises the amino acid sequence of SEQ ID NO:58.
44.       (Previously presented): The fusion protein of claim 43, wherein said immunoglobulin molecule is an IgG-class immunoglobulin molecule or an IgG1-subclass immunoglobulin molecule.
45.       (Previously presented): The fusion protein of claim 43, wherein said immunoglobulin molecule comprises the heavy chain variable region sequence of SEQ ID NO: 9.  
46.       (Previously presented): The fusion protein of claim 43, wherein said immunoglobulin molecule comprises the light chain variable region sequence of SEQ ID NO: 11.
47.       (Previously presented): The fusion protein of claim 43, wherein the fusion protein comprises the polypeptide sequences of SEQ ID NO: 19 and SEQ ID NO: 50.
48.       (Previously presented): The fusion protein of claim 43, wherein said mutant IL-2 molecules are each fused to the immunoglobulin heavy chain through a peptide linker.
49.       (Previously presented): The fusion protein of claim 48, wherein said peptide linker comprises at least 10 or at least 15, amino acids.
4S)3 (SEQ ID NO: 66).
51.       (Previously presented): A fusion protein produced by the method comprising the steps of (i) culturing the host cell that comprises a polynucleotide encoding the fusion protein of claim 43, or a vector comprising a polynucleotide encoding the fusion protein of claim 43, under conditions suitable for expression of the fusion protein, and (ii) recovering the fusion protein.
52.       (Previously presented): A pharmaceutical composition comprising the fusion protein of claim 43 or 51 and a pharmaceutically acceptable carrier.
53.       (New): The fusion protein of claim 1, wherein said immunoglobulin molecule comprises a modification reducing binding affinity of the immunoglobulin molecule to an Fc receptor as compared to a corresponding immunoglobulin molecule without said modification.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Ast et al. (WO 2012/146628 A1, published November 1, 2012). Ast et al. teach an immunoconjugate comprising a first antigen binding moiety, an Fc domain consisting of two subunits, and an effector moiety, wherein not more than one effector moiety is present. Additionally, although Ast et al. teach that the effector moiety is IL-2, Ast et al. does not teach or suggest that the IL-2 is an IL-2 mutein having an amino acid sequence selected from SEQ ID NO: 58, SEQ ID NO: 60, SEQ ID NO: 62, and SEQ ID NO: 64. Thus, the prior art does not teach or suggest a fusion protein comprising (i) an immunoglobulin molecule comprising human immunoglobulin constant domains and the amino acid substitutions L234A, L235A, and P329G (EU numbering) in the immunoglobulin heavy chains, wherein said immunoglobulin molecule is not capable of specific binding to an antigen; and (ii) two mutant interleukin-2 (IL-2) molecules comprising an amino acid mutation that reduces affinity of the mutant IL-2 molecule to the intermediate affinity IL-2 receptor, as compared to a wild-type IL-2 molecule, wherein the two 
Regarding the immunoglobulin molecule, the claims generically recite that the fusion protein encompasses an immunoglobulin molecule that is not capable of specific binding to an antigen. Thus, there is no functional limitation on the immunoglobulin. In some claimed embodiments, the immunoglobulin encompasses an immunoglobulin comprising a heavy chain variable region sequence that is at least 95% sequence identical to SEQ ID NO: 9 and a light chain variable region sequence that is at least 95% identical to SEQ ID NO: 11. Given that the immunoglobulin has no functional limitation, the specification coupled with the general knowledge in the art provides an adequate description of the immunoglobulins comprising heavy and/or light chain variable regions having 95% sequence identity to the heavy and light chain variable region sequences set forth in SEQ ID NO: 9 and SEQ ID NO: 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Status
Claims 1-2, 5, 6-8, 10, 11-13, 25-29, 34-35 and 43-53 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646